Order unanimously affirmed, with costs. Memorandum: The record demonstrates that defendant has a net worth in excess of $100,000. Special Term properly found that the financial circumstances of the parties substantiated the plaintiff’s need for the $75 per week provided for in the divorce decree and the defendant’s ability to pay that amount. The order in all respects is affirmed. (Appeal from order of Erie Supreme Court — modify divorce decree.) Present — Marsh, P. J., Moule, Simons, Goldman and Witmer, JJ.